Curia.

The motion to supersede the writ is proper, though it be not returned. We, therefore, disallow the preliminary objection. But the motion must be denied upon the merits. The Court below have received and acted upon the writ, and it does not lie with the party to object after this, *71(Daniel v. Phillips, 4 T. R. 499.) At most, the objection is of mere form, and might be obviated by amendment. The Court below are the proper party to object.
The exception, that the suit was for $500 only, is removed by the affidavit that the title to land would come in question. The statute, (sess. 46, ch. 207,) which denies a habeas corpus to the New York Common Pleas, when the sum does not exceed $500, excepts the case where title to lands or tenements will come m question.
=One of several defendants may remove a cause by habeas corpus. On the return of the writ, if the defendant do not, upon being ruled, proceed according to the 10th' general rule of October term, 1796, the plaintiff may issue a procedendo. The only difference in the proceedings, between a sole defendant and where there are several, is, that in the latter case the one who sues out the habeas corpus must see that bail is in for himself and his co-defendants. (Fry v. Carey, 1 Str. 527. Youle v. Graham et al. 11 John. 199. 1 Dunl. Pr. 225.)
Motion denied.